TimliN, J.
I concur in the opinion written by Justice Barhes, but I do not think it is an open question in this state whether a creditor who has not recovered a judgment can maintain such an action as this against such a corporation. I do not think any doubts on this barren, outworn, and quite useless technicality of practice should be revived, especially when the action is to enforce a trust or fiduciary duty. The statute is sec. 3223, Stats. (1898). The cases are Sleeper v. Goodwin, 67 Wis. 577, 31 N. W. 335; Michelson v. Pierce, 107 Wis. 85, 82 N. W. 707; Booth v. Dear, 96 Wis. 516, 71 N. W. 816, and other cases.
“Liability created by law.” Hurlbut v. Marshall, 62 Wis. 590, 594, 595, 22 N. W. 852. This also has been since followed; all of which may be found by any one having the time and industry so to do.
Marshall, J., dissents.